EXHIBIT 10.2

FOOT LOCKER _________ STOCK OPTION AND AWARD PLAN
INCENTIVE STOCK OPTION AWARD AGREEMENT

Stock Option Grant



Effective              (the “Date of Grant”), pursuant to action taken by the
Compensation and Management Resources Committee [or the Stock Option Plan
Sub-Committee] of the Board of Directors of Foot Locker, Inc. (the “Company”), a
New York corporation, the Company hereby grants to you an incentive stock option
(the “Option”), as defined in Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), under the Foot Locker              Stock Option and
Award Plan (the “Plan”), to purchase, in accordance with the terms of the Plan,
up to, but not more than, that number of full shares of common stock of the
Company (“Common Stock”) set forth below at the purchase price per share of US $
             (the “Exercise Price”), which is 100 percent of the Fair Market
Value (as defined in the Plan) of a share of Common Stock on             .





The Option has been granted to you for a period expiring on              unless,
prior to that time, the Option is exercised in full, is cancelled, or expires
due to your death, retirement or other termination of employment, as provided in
the Plan. Except as otherwise provided in the Plan, the Option will become
exercisable in annual installments over a three-year vesting period according to
the vesting schedule set forth below.





Name of Participant:                                 
                                       





Number of Shares of Common
Stock Covered by the Option:                  
                                       





Date of Grant:                                            
                                       





Exercise Price Per Share:                      $
                                       





Vesting Schedule:                                       
                                       



If the Option, or other incentive stock options granted to you under the Plan or
any other stock option plan of the Company or its parent (if any) or subsidiary
corporations, first become exercisable during any calendar year and those
options represent shares of Common Stock having an aggregate Fair Market Value
(determined as of the Date of Grant of each option) in excess of US $100,000,
then those options (or portions thereof) representing the amount of the
aggregate Fair Market Value exceeding US $100,000 shall automatically be
converted (in reverse order of their Date of Grant) into Nonstatutory Options
(as defined in the Plan).

The Option is subject to the terms of the Plan, the Prospectus covering the Plan
dated , any subsequently issued Prospectus or Appendix covering the Plan, and
the terms and conditions set forth above. All of these documents are
incorporated herein by this reference and made a part of the Option.

Non-Competition     [Optional provision, as determined by the Compensation and
Management Resources Committee or the Stock Option Plan Sub-Committee]


By accepting this Option, as provided below, you agree that during the
“Non-Competition Period” you will not engage in “Competition” with the Company
or any of its subsidiaries, divisions, or affiliates (the “Control Group”).

As used herein, “Competition” means:



(i)  participating, directly or indirectly, as an individual proprietor,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any capacity whatsoever within the United States of America or in any other
country where any of your former employing members of the Control Group does
business, in (A) a business in competition with the retail, catalog, or on-line
sale of athletic footwear, athletic apparel and sporting goods conducted by the
Control Group (the



--------------------------------------------------------------------------------


“Athletic Business”), or (B) a business that in the prior fiscal year supplied
product to the Control Group for the Athletic Business having a value of $20
million or more at cost to the Control Group; provided, however, that such
participation shall not include (X) the mere ownership of not more than 1
percent of the total outstanding stock of a publicly held company; (Y) the
performance of services for any enterprise to the extent such services are not
performed, directly or indirectly, for a business in competition with the
Athletic Business or for a business which supplies product to the Control Group
for the Athletic Business; or (Z) any activity engaged in with the prior written
approval of the Chief Executive Officer of the Company; or



(ii)intentionally recruiting, soliciting or inducing, any employee or employees
of the Control Group to terminate their employment with, or otherwise cease
their relationship with the former employing members of the Control Group where
such employee or employees do in fact so terminate their employment.



As used herein, “Non-Competition” Period means (i) the period commencing
             and ending on             , or any part thereof, during which you
are employed by the Control Group and (ii) if your employment with the Control
Group terminates for any reason during such period, the one-year period
commencing on the date your employment with the Control Group terminates.
Notwithstanding the foregoing, the Non-Competition Period shall not extend
beyond the date your employment with the Control Group terminates if such
termination of employment occurs following a “Change in Control” as defined in
Attachment A hereto.

You agree that the breach by you of the provisions included herein under the
heading “Non-Competition” (the “Non-Competition Provision”) would result in
irreparable injury and damage to the Company for which the Company would have no
adequate remedy at law. You therefore agree that in the event of a breach or a
threatened breach of the Non-Competition Provision, the Company shall be
entitled to (i) an immediate injunction and restraining order to prevent such
breach, threatened breach, or continued breach, including by any and all persons
acting for or with you, without having to prove damages and (ii) any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach of the Non-Competition Provision,
including, but not limited to, recovery of damages. In addition, in the event of
your breach of the Non-Competition Provision, any stock options covered by this
Nonstatutory Stock Option Award Agreement (“Award Agreement”) that are then
unexercised (whether or not vested) shall be immediately cancelled. You and the
Company further agree that the Non-Competition Provision is reasonable and that
the Company would not have granted the stock option provided for in this Award
Agreement but for the inclusion of the Non-Competition Provision herein. If any
provision of the Non-Competition Provision is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend over the maximum period of time, range of
activities, or geographic area as to which it may be enforceable. The validity,
construction, and performance of the Non-Competition Provision shall be governed
by the laws of the State of New York without regard to its conflicts of laws
principles. For purposes of the Non-Competition Provision, you and the Company
consent to the jurisdiction of state and federal courts in New York County.

--------------------------------------------------------------------------------


Acceptance of Stock Option Grant



For the Option to become a binding obligation of the Company, you must accept
the terms and conditions set forth above by signing and returning one copy of
this Incentive Stock Option Award Agreement (“Award Agreement”) by to:
Secretary, Foot Locker, Inc., 112 West 34th Street, New York, New York 10120,
Attention: Sheilagh Clarke. An Award Agreement that is mailed in an envelope
that is postmarked on or before will be deemed to have been delivered by this
date.





If you accept the Option, please note your complete home address on the copy of
the Award Agreement that you return.



--------------------------------------------------------------------------------

[Date]

              
FOOT LOCKER, INC.
                   
 
              
By:

--------------------------------------------------------------------------------

Name/Title
                   
ACCEPTED:

              
HOME ADDRESS:

                     

--------------------------------------------------------------------------------

Signature

              

--------------------------------------------------------------------------------

Street/P.O. Box
                     

--------------------------------------------------------------------------------

Print Name

              

--------------------------------------------------------------------------------

Town/CityState/Province
                     
 
              

--------------------------------------------------------------------------------

Zip/Postal Code
                   

 


--------------------------------------------------------------------------------


ATTACHMENT A

Change in Control



A Change in Control shall mean any of the following: (i) (A) the making of a
tender or exchange offer by any person or entity or group of associated persons
or entities (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (a “Person”) (other than the Company or its
Affiliates) for shares of common stock of the Company pursuant to which
purchases are made of securities representing at least twenty percent (20%) of
the total combined voting power of the Company’s then issued and outstanding
voting securities; (B) the merger or consolidation of the Company with, or the
sale or disposition of all or substantially all of the assets of the Company to,
any Person other than (a) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined voting power of the voting securities of the Company or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or (b) a merger or capitalization effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly (as determined under
Rule 13d-3 promulgated under the Securities Exchange Act of 1934), of securities
representing more than the amounts set forth in (C) below; (C) the acquisition
of direct or indirect beneficial ownership (as determined under Rule 13d-3
promulgated under the Securities Exchange Act of 1934), in the aggregate, of
securities of the Company representing twenty percent (20%) or more of the total
combined voting power of the Company’s then issued and outstanding voting
securities by any Person acting in concert as of the date of this Agreement;
provided, however, that the Board may at any time and from time to time and in
the sole discretion of the Board, as the case may be, increase the voting
security ownership percentage threshold of this item (C) to an amount not
exceeding forty percent (40%); or (D) the approval by the shareholders of the
Company of any plan or proposal for the complete liquidation or dissolution of
the Company or for the sale of all or substantially all of the assets of the
Company; or (ii) during any period of not more than two (2) consecutive years,
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
agreement with the Company to effect a transaction described in clause (i))
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (-2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof.



--------------------------------------------------------------------------------